Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 04/30/2021 Amendment in the application of Kwong et al. for the "TRANSITIONING TO CELL DCH RRC STATE TO REPORT APPLICATION-LEVEL MEASUREMENT” filed 09/20/2019. This application is a national stage entry of PCT/SE2017/051045, International Filing Date: 10/25/2017 which Claims Priority from Provisional Application 62476576, filed 03/24/2017.  The amendment and response has been entered and made of record.  Claims 1-11, 23-33 are pending in the present application. 
2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., 3GPP R2-1701604: “Open issues for QoE measurement collection in UTRAN” in view of Introduction of QoE measurement collection for streaming services” as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.      Claims 1, 3-11, 23, 25-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over 3GPP R2-1701604: “Open issues for QoE measurement collection in UTRAN” in view of 3GPP R2-1702256: “Introduction of QoE measurement collection for streaming services”.  
Regarding claims 23, 30, the references disclose a method and apparatus for controlling UE state change in wireless communications, according to the essential features of the claims.  Bhattad et al. (U#9,148,204) discloses a UE/RAN node comprising: a transceiver configured to provide wireless communication over a radio interface; and a processor coupled with the transceiver, wherein the processor is configured to provide communication with a radio access network, RAN, node through the transceiver, and wherein the processor is configured to perform operations comprising: receiving a request from a radio access network for a measurement report for an application operating at a layer above a radio resource control, RRC, protocol layer (see page 1, section 2.1: QoE measurement; RNC initiates the measurements in the UE by sending the RRC message measurement control to the UE); generating the measurement report in response to the request (see page 2, section 2.1: the measurement arer completed); determining a current RRC connected state of the UE when the measurement report is ready to be sent (see page 3, section 2.1: the RRC message that should be used for sending the QoE measurement result container); transitioning to the CELL_DCH RRC state (see page 1, section 2.1: the QoE measurements are applicable for CELL DCH only); and transmitting the measurement report while the UE is in the CELL_DCH RRC state (see page 2, section 2: the UE will send the result file to the RNC in measurement report.  It’s noted that a wireless transmit/receive unit (WTRU) in a universal terrestrial radio access network (UTRAN) may be in either an idle state or a connected state. While the WTRU is in a connected state, based on WTRU mobility and activity, the UTRAN may direct the WTRU to transition between Cell_PCH, URA_PCH, Cell_FACH, and Cell_DCH states. User plane communication between the WTRU and the UTRAN is only possible while the WTRU has a radio resource control (RRC) connection to the UTRAN, and are well known in the art.
However, 3GPP R2-1701604 does not disclose expressly wherein in response to determining that the current RRC connected state of the UE is not a CELL_DCH RRC state, sending a cell update message to the radio access network; and receiving instructions from the radio access network to transition to the CELL_DCH RRC state.  In the same field of endeavor, 3GPP R2-1702256 discloses transitioning to CELL DCH state; informing upper layers of resuming Application layer data reporting; and performing the cell update procedure in CELL PCH or URA PCH state (3GPP R2-1702256: see pages 23-24). 
3GPP R2-1702256: see page 24: performing the cell update procedure using the cause “UL data transmission”).
Regarding claims 26, 32, the reference further teach wherein the instructions from the radio access network to transition to the CELL_DCH RRC state comprise a cell update confirm message (3GPP R2-1702256: see page 24: performing the cell update procedure in CELL PCH or URA PCH).
Regarding claims 27, 33, the reference further teach wherein the measurement report comprises an application layer measurement report (3GPP R2-1701604: see page 2, section 2.1: the QoE measurements are applicable foe CELL DCH only; and the UE will send the result file to the RNC in measurement report).
Regarding claim 28, the reference further teach wherein the request is received via an RRC protocol message (3GPP R2-1701604: see page 2, section 2.1: RNC sends the RRC message measurement control to the UE).
Regarding claim 29, the reference further teach wherein sending the cell update message comprises sending the cell update message using an RRC protocol (3GPP R2-1702256: see page 44: RRC Information Element IE and stae of RRC procedure including Cell update).
Regarding claims 1-11, they are method claims corresponding to the apparatus claims 23-33 examined above. Therefore, claims 1-11 are analyzed and rejected as previously discussed with respect to claims 23-33. 
One skilled in the art would have recognized the need for effectively and efficiently controlling UE state change in wireless communications, and would have applied 3GPP R2-Introduction of the feature QoE measurement collection for streaming services into 3GPP R2-1702256’s Open issues for QoE measurement collection with the motivation being to provide a method and apparatus for providing transition to CELL DCH RRC state to report application level measurement.
Allowable Subject Matter
8.	Claims 2, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein sending the cell update message comprises sending the cell update message if the current RRC connected state of the UE is a CELL_FACH RRC state, a URA_PCH RRC state or a CELL_PCH RRC state, as specifically recited in the claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the 
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
May 14, 2021
/MAN U PHAN/Primary Examiner, Art Unit 2477